Citation Nr: 0820277	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
("back") disability, secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a thoracic spine 
disability, secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied the veteran's claims for service 
connection for "muscle spasm, thoracic spine," and 
"degenerative disease, lumbar spine," to include as 
secondary to service-connected disabilities.  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this decision.  

In a statement, received in October 2007, the veteran 
indicated on an appeal form (VA Form 9) that he desired a 
hearing before a Traveling Veterans Law Judge.  However, in a 
statement received by the RO in February 2008, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2007).  Accordingly, the Board 
will proceed without further delay.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well- grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development. VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran.  The appellant has not waived his 
right to receive such notice.  See Janssen v. Principi, 15 
Vet. App. 370 (2001) (per curiam).  This VCAA notification 
letter must be provided by the RO.  See Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (invalidating the regulation which empowered the 
Board to issue written notification of the VCAA).  

The veteran asserts that he has a lumbar spine disability and 
a thoracic spine disability due to his service.  His primary 
argument is that these disabilities were caused or aggravated 
by his service-connected disabilities.  See 38 C.F.R. § 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  Service-
connection is currently in effect for a left hip disability 
and a right ankle disability.  

In May 2007, the RO requested that the veteran be afforded an 
examination, and that an etiological opinion be obtained.  A 
review of the associated VA examination report, dated in June 
2007, shows that the examiner determined that the claimed 
disabilities were not "caused by or a result of" either his 
left hip or right ankle disorders.  

The examiner's language is not entirely clear on the issue of 
whether either of the claimed disorders has been aggravated 
by service-connected disability.  

Accordingly, on remand, the veteran should be scheduled for 
another examination, to include an etiological opinion as to 
whether the veteran's lumbar or thoracic spine disorders were 
caused or aggravated by his service, or a service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, the RO should schedule 
the veteran for an examination in order 
to ascertain the nature and etiology of 
the veteran's lumbar spine and thoracic 
spine disorders (if any).  

a)  For each of the diagnosed disorders 
found, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the disorder was 
caused by the veteran's service.  

b)  If, and only if, the examiner 
determines that the veteran has a lumbar 
spine disorder, or a thoracic spine 
disorder, that was not the result of his 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
lumbar spine disorder, and his thoracic 
spine disorder (if any), were caused or 
aggravated by his service-connected left 
hip disability, and/or his right ankle 
disability.  

c)  If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefor.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.


3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations of these claims remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



